Exhibit 10.1
EXECUTION COPY
GUARANTY
This limited guaranty, dated as of March 2, 2011 (this “Guaranty”), by Ares
Corporate Opportunities Fund III, L.P. (the “Guarantor”), is in favor of Global
Defense Technology & Systems, Inc., a Delaware corporation (the “Company”).
Reference is hereby made to the Agreement and Plan of Merger (the “Merger
Agreement”), dated as of the date hereof, among the Company, Sentinel
Acquisition Holdings Inc., a Delaware corporation and a direct wholly owned
subsidiary of the Guarantor (“Parent”) and Sentinel Acquisition Corporation, a
Delaware corporation and a direct and wholly owned subsidiary of Parent (“Merger
Sub”). Capitalized terms used herein but not otherwise defined shall have the
respective meanings ascribed to them in the Merger Agreement.
1. Guaranty. To induce the Company to enter into the Merger Agreement, the
Guarantor, intending to be legally bound, hereby absolutely, irrevocably and
unconditionally guarantees to the Company the payment of the obligations of
Parent and Merger Sub under the Merger Agreement as and when due (the
“Guaranteed Obligations”); provided, however, that in no event shall the
aggregate liability of the Guarantor under this Guaranty exceed $100 million
(the “Cap”), it being understood and agreed that this Guaranty may not be
enforced against the Guarantor without first giving effect to the Cap and
Section 4, Section 6, and Section 11(g) herein (the Cap and the provisions of
Sections 4, 6 and 11(g) are referred to as the “Limitations”). Each term of this
Guaranty is subject to the Limitations. The fact that some provisions of this
Guaranty expressly refer to the Limitations does not mean that any other
provision is not subject to the Limitations.
2. Terms of Guaranty.
(a) This Guaranty is one of payment, not collection, and the Guarantor
acknowledges that a separate action or actions may be brought and prosecuted
against the Guarantor for the full amount of the Guaranteed Obligations (subject
to the Limitations) to enforce this Guaranty, irrespective of whether any action
is brought against Parent or Merger Sub or any other person or whether Parent or
Merger Sub or any other person are joined in any such action or actions (in each
case subject to the Limitations).
(b) If Parent or Merger Sub fails to discharge any of the Guaranteed Obligations
when due, then all of the Guarantor’s liabilities to the Company hereunder in
respect of such Guaranteed Obligations shall, subject to the Limitations, at the
Company’s option, become immediately due and payable and the Company may, at any
time and from time to time, at the Company’s option and subject to the
Limitations, and so long as Parent and Merger Sub have failed to perform any of
their Guaranteed Obligations, take any and all actions available hereunder or
under applicable Law to collect any of the Guarantor’s liabilities hereunder in
respect of such Guaranteed Obligations not discharged when due.
(c) All payments hereunder shall be made in lawful money of the United States,
in immediately available funds.

 

 



--------------------------------------------------------------------------------



 



(d) Subject to the Limitations, the liability of the Guarantor under this
Guaranty shall, to the fullest extent permitted by law, be absolute, irrevocable
and unconditional irrespective of:
(i) the failure of the Company to assert any claim or demand or to enforce any
right or remedy against any or both of Parent or Merger Sub;
(ii) the value, genuineness, validity, regularity, illegality or enforceability
of the Merger Agreement or any other agreement or instrument referred to herein,
other than by reason of fraud by the Company;
(iii) any release, waiver, forbearance or discharge, in whole or in part, of any
obligation of Parent or Merger Sub contained in the Merger Agreement (other than
with respect to any of the Guaranteed Obligations);
(iv) any change in the corporate existence, structure or ownership of Parent or
Merger Sub, or any other person now or hereafter liable with respect to the
Guaranteed Obligations or otherwise interested in the transactions contemplated
by the Merger Agreement;
(v) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting Parent or Merger Sub, or any other person now or hereafter liable with
respect to the Guaranteed Obligations or otherwise interested in the
transactions contemplated by the Merger Agreement, or any of their assets;
(vi) the adequacy of any other means the Company may have of obtaining repayment
of any of the Guaranteed Obligations;
(vii) any amendment, modification or waiver of or any consent to departure from
the Merger Agreement, or change in the manner, place or terms of payment or
performance, or any change or extension of the time of payment or performance
of, renewal or alteration of, any Guaranteed Obligations, any escrow arrangement
or other security therefor, any liability incurred directly or indirectly in
respect thereof, or any amendment or waiver of or any consent to any departure
from the terms of the Merger Agreement or the documents entered into in
connection therewith; or
(viii) the existence of any claim, set-off or other right that the Guarantor may
have at any time against Parent, Merger Sub or the Company, other than in
connection with any Guaranteed Obligations.

 

2



--------------------------------------------------------------------------------



 



(e) The Guarantor hereby waives any and all notice of the creation, renewal,
extension or accrual of any of the Guaranteed Obligations and notice of or proof
of reliance by the Company upon this Guaranty or acceptance of this Guaranty.
The Guaranteed Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Guaranty, and
all dealings between Parent, Merger Sub or the Guarantor, on the one hand, and
the Company, on the other hand, shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guaranty. Subject to the
Limitations, (i) when pursuing its rights and remedies hereunder against the
Guarantor, the Company shall be under no obligation to pursue such rights and
remedies it may have against Parent or Merger Sub or any other person for the
Guaranteed Obligations or any right of offset with respect thereto, and (ii) any
failure by the Company to pursue such other rights or remedies or to collect any
payments from Parent or Merger Sub or any such other person or to realize upon
or to exercise any such right of offset, and any release by the Company of
Parent or Merger Sub or any such other person or any right of offset, shall not
relieve the Guarantor of any liability hereunder, and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
applicable Law, of the Company.
(f) Subject to the Limitations, the Company shall not be obligated to file any
claim relating to any Guaranteed Obligations in the event that Parent or Merger
Sub becomes subject to a bankruptcy, reorganization or similar proceeding, and
the failure of the Company to so file shall not affect the Guarantor’s
obligations hereunder. In the event that any payment to the Company in respect
of any Guaranteed Obligations is rescinded or must otherwise be returned for any
reason whatsoever, the Guarantor shall remain liable hereunder with respect to
the Guaranteed Obligations as if such payment had not been made.
(g) To the extent Parent or Merger Sub is relieved of any of its obligations
under the Merger Agreement (other than by virtue of the bankruptcy of Parent or
Merger Sub), the Guarantors shall be similarly relieved of their corresponding
obligations under this Guaranty.
3. Waiver of Acceptance, Presentment; Etc. Subject to the Limitations, the
Guarantor, to the fullest extent permitted by law, irrevocably waives notice of
acceptance hereof, diligence, grace, protest, presentment, demand for payment,
notice of non-performance, default, dishonor, notice of non-payment or any
notice not provided for herein, all defenses which may be available by virtue of
any valuation, stay, moratorium or other similar law now or hereafter in effect,
any right to require the marshalling of assets of one or both of Parent or
Merger Sub, or any other person liable with respect to any of the Guaranteed
Obligations, and all suretyship defenses generally (other than fraud by the
Company or any of its affiliates, defenses to the payment of the Guaranteed
Obligations that are available to Parent or Merger Sub under the Merger
Agreement or a breach by the Company of this Guaranty). Subject to the
Limitations, each party hereto hereby unconditionally and irrevocably agrees
that (a) it shall not institute, and shall cause its affiliates not to
institute, any proceeding asserting that this Guaranty is illegal, invalid or
unenforceable in accordance with its terms, (b) it shall maintain in full force
and effect all consents of any Governmental Entity or other authority that are
required to be obtained by it with respect to this Guaranty and will obtain any
such consents that may become necessary in the future, and (c) will comply in
all respects with all applicable Laws and orders to which it may be subject if
failure to so comply would impair its ability to perform its obligations under
this Guaranty. The Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the transactions contemplated by the Merger
Agreement and that the waivers set forth in this Guaranty are knowingly made in
contemplation of such benefits and after the advice of counsel.

 

3



--------------------------------------------------------------------------------



 



4. Sole Remedy. Other than pursuant to the Company’s rights (a) as a third-party
beneficiary under Section 7 of the Commitment Letter (b) under the
Confidentiality Agreement and (c) against Parent or Merger Sub under the Merger
Agreement, recourse against the Guarantor under this Guaranty shall be the sole
and exclusive remedy of the Company and all of its affiliates and security
holders, and anyone purporting to claim by or through any of them, against the
Guarantor or the Parent Non-Recourse Parties (as defined in the Commitment
Letter) for claims by any of them directly or indirectly relating to the
Guaranteed Obligations or the Transactions. The Company agrees that it shall not
institute, and shall cause its respective controlled affiliates not to
institute, any proceeding or claim directly or indirectly relating to the
Guaranteed Obligations or the Transactions against the Guarantor or any Parent
Non-Recourse Party except for (i) proceedings or claims against the Guarantor
under this Guaranty, (ii) as a third-party beneficiary under Section 7 of the
Commitment Letter, (iii) claims against Parent or Merger Sub under the Merger
Agreement and (iv) proceedings or claims under the Confidentiality Agreement.
Nothing set forth in this Guaranty shall affect or be construed to affect any
liability of Parent or Merger Sub to the Company or shall confer or give or
shall be construed to confer or give to any person or entity any rights or
remedies against any person other than the rights and remedies of the Company
against the Guarantor as expressly set forth herein. The Guarantor hereby
covenants and agrees that it shall not institute, and shall cause its respective
affiliates not to institute, any proceeding asserting that this Guaranty is
illegal, invalid or unenforceable in accordance with its terms.
5. Subrogation. The Guarantor hereby unconditionally waives any rights that it
may now have or hereafter acquire against Parent or Merger Sub that arise from
the existence, payment, performance, or enforcement of the Guarantor’s
obligations under or in respect of this Guaranty or any other agreement in
connection therewith, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy against Parent or Merger Sub (including any
right that would result in the Guarantor being deemed a creditor of Parent or
Merger Sub pursuant to this Guaranty under the United States Bankruptcy Code),
whether or not such claim, remedy or right arises in equity or under contract,
statute or common law, including, without limitation, the right to take or
receive from Parent or Merger Sub, directly or indirectly, in cash or other
property or by set-off or in any other manner, payment or security on account of
such claim, remedy or right, and the Guarantor shall not exercise any such
rights unless and until all amounts payable by the Guarantor under this Guaranty
shall have been indefeasibly paid in full in immediately available funds. If any
amount shall be paid to the Guarantor in violation of the immediately preceding
sentence at any time prior to the payment in full in immediately available funds
of all amounts payable under this Guaranty, such amount shall be received and
held in trust for the benefit of the Company, shall be segregated from other
property and funds of the Guarantor and shall forthwith be promptly paid or
delivered to the Company in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to all amounts payable by
the Guarantor under this Guaranty.

 

4



--------------------------------------------------------------------------------



 



6. Termination. Except to the extent terminated pursuant to the provisions of
this Section 6, this Guaranty is a continuing one, may not be revoked or
terminated and shall remain in full force and effect until the complete,
irrevocable and indefeasible payment and satisfaction in full of the Guaranteed
Obligations (subject to the Limitations), and shall be binding upon the
Guarantor, its successors and permitted assigns, and shall inure to the benefit
of, and be enforceable by, the Company and its successors, permitted transferees
and assigns and the Non-Recourse Parties. This Guaranty shall terminate and the
Guarantor shall have no further obligations under or in connection with this
Guaranty as of the earliest of: (a) the Effective Time provided Sponsor (as
defined in the Commitment Letter) shall have fully funded its obligations under
the Commitment Letter; (b) the valid termination of the Merger Agreement in
accordance with its terms, provided, that, to the extent the termination of the
Merger Agreement is contested this letter shall not be terminated unless and
until the Arbitrator determines that the Merger Agreement has been validly
terminated; (c) the final resolution of any and all claims brought hereunder
prior to the termination hereof; and (d) a Termination Event. As used herein,
“Termination Event” means any time when the Company or any of its controlled
affiliates asserts in any litigation or other proceeding (i) that the
Limitations are illegal, invalid or unenforceable in whole or in part, or
asserts that the Guarantor is liable hereunder in excess of the Limitations, or
(ii) any claim against any Parent Non-Recourse Party directly or indirectly
relating to the Guaranteed Obligations or the Transactions other than a claim
(x) under the Confidentiality Agreement, (y) against the Guarantor for payment
under this Guaranty or (z) pursuant to Section 7 of the Equity Commitment
Letter. Upon a Termination Event: (i) the obligations of the Guarantor under
this Guaranty shall terminate, and (ii) if the Guarantor shall have previously
made any payments under this Guaranty, it shall be entitled to recover and
retain any and all such payments.
7. Entire Agreement. This Guaranty, together with the Merger Agreement and
Commitment Letter, constitutes the entire agreement with respect to the subject
matter hereof and supersedes any and all prior agreements and understandings,
whether written or oral, among Parent, Merger Sub and the Guarantor or any of
their respective affiliates on the one hand, and the Company or any of its
affiliates on the other hand.
8. Amendments and Waivers. No amendment or waiver of any provision of this
Guaranty will be valid and binding unless it is in writing and signed, in the
case of an amendment, by the Guarantor and the Company, or in the case of
waiver, by the party against whom the waiver is to be effective. No waiver by
any party of any breach or violation of, or default under, this Guaranty,
whether intentional or not, will be deemed to extend to any prior or subsequent
breach, violation or default hereunder or affect in any way any rights arising
by virtue of any prior or subsequent such occurrence. No delay or omission on
the part of any party in exercising any right, power or remedy under this
Guaranty will operate as a waiver thereof. Subject to the Limitations, the
Company shall not have any obligation to proceed at any time or in any manner
against, or exhaust any or all of its rights against, Parent or Merger Sub or
any other person now or hereafter liable for any Guaranteed Obligations or
interested in the transactions contemplated by the Merger Agreement prior to
proceeding against the Guarantor hereunder.
9. Counterparts. This Guaranty may be executed in any number of counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed will be deemed to be an original, but all of which taken together will
constitute one and the same instrument. This Guaranty will become effective when
duly executed by each party hereto.

 

5



--------------------------------------------------------------------------------



 



10. Notices. All notices, requests, claims, demands and other communications
under this Guaranty shall be in writing and shall be delivered by hand or sent
by facsimile or sent, postage prepaid, by registered, certified or express mail
or reputable overnight courier service and shall be deemed given when so
delivered by hand or sent by facsimile, or if mailed, three (3) days after
mailing (one (1) Business Day in the case of express mail or overnight courier
service), as follows (or at such other address for a party as shall be specified
by like notice):
If to the Guarantor, to it at:
2000 Avenue of the Stars
12th Floor
Los Angeles, CA 90067
Facsimile: (310) 201-4170
Attention: Matthew Cwiertnia, Senior Partner
                 Daniel Lukas, Partner
                 Michael Weiner, General Counsel and Chief Legal Officer
with a copy to:
Proskauer Rose LLP
2049 Century Park East, 32nd Floor
Los Angeles, CA 90067
Facsimile: (310) 557-2193
Attention: Michael A. Woronoff, Esq.
If to the Company, to it at:
1501 Farm Credit Drive
Suite 2300
McLean, VA 22102
Facsimile No.: (703) 883-4037
Attention: John Hillen, Chief Executive Officer
with a copies to:
Morrison & Foerster LLP
1650 Tysons Boulevard
Suite 400
McLean, Virginia 22102
Facsimile: (703) 760-7777
Attention: Lawrence T. Yanowitch, Esq.
                 Lawrence R. Bard, Esq.
and:
Pillsbury Winthrop Shaw Pittman LLP
2300 N. Street, NW
Washington, DC 20037
Facsimile: (202) 663-8007
Attention: Jeffrey Grill, Esq.

 

6



--------------------------------------------------------------------------------



 



11. Governing Law and Arbitration.
(a) The parties agree that any and all disputes arising under or related in any
way to this Guaranty or the transactions contemplated hereby shall be resolved
solely in arbitration before the Chancery Court of the State of Delaware (the
“Delaware Court of Chancery”) as set forth below. Accordingly, and for the sake
of clarity, the parties agree that they are waiving and relinquishing the right
to bring any dispute arising under or related in any way to this Guaranty or the
transactions contemplated hereby before a court of any state or the United
States; that they are waiving any right to have such dispute decided by a jury;
and that they are also waiving any right to argue that the forum for the
arbitration is an inconvenient one. The parties intend that this Section 11 be
interpreted as broadly as possible, and in favor of prompt and binding
arbitration
(b) This Guaranty shall be governed by, and construed in accordance with, the
Laws of the State of Delaware, without regard to the principles of conflicts of
laws thereof. The parties hereto agree that any dispute or controversy arising
out of or in connection with this Guaranty or the transactions contemplated
hereby (a “Dispute”) shall be arbitrated in the Delaware Court of Chancery
pursuant to 10 Del. C. § 349 and the Rules of the Delaware Court of Chancery
promulgated thereunder (the “Chancery Rules”). The parties hereto agree to take
all steps necessary or advisable, including execution of documents to be filed
with the Delaware Court of Chancery, in order properly to submit such Dispute
for Arbitration (as defined in the Chancery Rules) in accordance with this
Section 11(b), and each such party agrees that it shall raise no objection to
the submission of the Dispute to Arbitration in accordance with this Section
11(b) and further irrevocably waives, to the fullest extent permitted by law,
any objection that it may have or hereafter have to the submission of such
Dispute for Arbitration or any right to lay claim to jurisdiction in any venue.
(c) The Arbitration shall be conducted in accordance with the Chancery Rules;
provided that the parties hereto may agree to amend, modify or alter such rules,
and/or adopt new rules, in each case with the consent of the Arbitrator. Any
such amendments, modifications or alterations shall be in writing and signed by
an authorized representative of each such party. The Arbitration shall take
place in Delaware or such other location as the parties and the Arbitrator (as
defined below) may agree.
(d) The Arbitration shall be presided over by one arbitrator (the “Arbitrator”)
who shall be a chancellor or vice-chancellor of the Delaware Court of Chancery
appointed as an arbitrator by the Delaware Court of Chancery.
(e) Any issue concerning the extent to which any Dispute is subject to
Arbitration shall be decided by the Arbitrator.

 

7



--------------------------------------------------------------------------------



 



(f) The arbitral award (the “Award”) shall (i) be written or oral, (ii) state
the reasons for the award, and (iii) be the sole and exclusive binding remedy
with respect to the Dispute between and among the parties. The parties hereto
acknowledge that time is of the essence and the parties agree that they shall
not seek to vary the timing provisions of the Chancery Rules. Judgment on the
Award may be entered in any court having jurisdiction thereof. All Awards of the
Arbitrator shall be final, nonappealable and binding on the parties. The parties
hereto waive any right to refer any question of law and right of appeal on the
law and/or merits to any court, including any appeal contemplated by 10 Del. C.
§ 349(b). The Award shall be deemed an award of the United States, the
relationship between the parties shall be deemed commercial in nature, and any
Dispute arbitrated pursuant to this Section 11 shall be deemed commercial.
(g) The Arbitrator shall have the authority to grant any equitable or legal
remedies that would be available in any judicial proceeding intended to resolve
a Dispute, including entering injunctive or other equitable relief pending the
final decision of the Arbitrator or the rendering of the Award. Notwithstanding
the foregoing, the parties hereto agree that any petition for arbitration
submitted pursuant to this Section 11 shall seek specific performance and may
also seek monetary damages, but only in the event that a grant of an award of
specific performance of the transactions contemplated hereby is not awarded.
(h) The parties hereto agree that the Arbitration, and all matters relating
thereto or arising thereunder, including the existence of the Dispute, the
proceeding and all of its elements (including any pleadings, briefs or other
documents submitted or exchanged, any testimony or other oral submissions, and
any decision of the Arbitrator or Award), shall be kept strictly confidential,
and each party hereby agrees that such information shall not be disclosed beyond
(i) the Arbitrator or such other persons as are contemplated by 10 Del C. §
349(b), (ii) such party’s legal counsel, for any purpose related to the Dispute,
(iii) the other party to the Dispute, (iv) the other party’s legal counsel, for
any purpose related to the Dispute, (v) any person necessary to the conduct of
the Arbitration, and (vi) solely in connection with a party’s enforcement of an
Award in a court having jurisdiction thereof in accordance with Section 11, such
court; provided, however, that each party hereto agrees that, prior to
disclosing any information to any party listed in subclauses (ii), (iv) or
(v) above, such party shall use its best efforts to cause the recipient of such
information to agree to maintain the confidentiality of such agreement in a
manner consistent with the terms hereof.
(i) Each party hereto shall bear its own legal fees and costs in connection with
the Arbitration; provided, however, that each such party shall pay one-half of
any filing fees, fees and expenses of the Arbitrator or other similar costs
incurred by the parties in connection with the prosecution of the Arbitration.
(j) The parties acknowledge that the Arbitrator may impose rules different from,
or in addition to, those set forth in this Section 11, and nothing in this
Section 11 shall be construed to limit or restrict the Arbitrator from adopting
any such rules. Notwithstanding the foregoing, each party hereto shall use its
best efforts to cause the Arbitration to be conducted in accordance with the
procedures set forth in the foregoing provisions of this Section 11, and hereby
further waives the right to object to the conduct of the Arbitration in
accordance therewith.

 

8



--------------------------------------------------------------------------------



 



(k) Notwithstanding the other provisions of this Section 11, each party hereto
shall be entitled to seek interim or provisional relief in the Delaware Court of
Chancery or, if the Delaware Court of Chancery lacks subject matter
jurisdiction, any Federal court located in the State of Delaware to (i) remedy
or prevent breaches of this Guaranty or (ii) maintain the status quo, in each
case until such time as the Arbitrator has been appointed. Each party hereto (i)
irrevocably submits itself to the personal jurisdiction of the Delaware Court of
Chancery or any Federal court located in the State of Delaware in any proceeding
seeking such relief, and (ii) agrees that it will not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court.
12. Representations and Warranties. The Guarantor hereby represents and warrants
to the Company, solely as to itself, that (a) it is duly organized and validly
existing under the laws of its jurisdiction of organization (b) it has all power
and authority to execute, deliver and perform this Guaranty; (c) the execution,
delivery and performance of this Guaranty by it has been duly and validly
authorized and approved by all necessary partnership action, and no other
proceedings or actions on the part of it are necessary therefor; (d) this
Guaranty has been duly and validly executed and delivered by it and constitutes
a valid and legally binding obligation of it, enforceable against it in
accordance with its terms, except that such enforceability may be (i) limited by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws of general application relating to or affecting creditors’
rights generally and (ii) subject to general equitable principles (whether
considered in a proceeding in equity or at law) and any implied covenant of good
faith and fair dealing; (e) the execution, delivery and performance by it of
this Guaranty do not and will not (i) violate its organizational and governing
documents, (ii) violate any law or judgment or (iii) result in any violation of,
or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any obligation
or to the loss of any benefit under, any contract to which the Guarantor is a
party, other than such violations or defaults that, individually or in the
aggregate, would not reasonably be expected to prevent or delay Sponsor from
performing its obligations under this Guaranty; and (f) it has the financial
capacity to pay and perform its obligations under this Guaranty, and all funds
necessary for it to fulfill its Guaranteed Obligations under this Guaranty shall
be available to it for so long as this Guaranty shall remain in effect in
accordance with Section 6 hereof.
13. No Assignment. Neither the Guarantor nor the Company may assign its rights,
interests or obligations hereunder to any other person or entity (except by
operation of Law) without the prior written consent of the Company (in the case
of an assignment by the Guarantor) or the Guarantor (in the case of an
assignment by the Company); provided that any such assignment will not
(x) relieve the Guarantor of its obligations hereunder as the primary obligor
and not merely as a surety and (y) require the Company to seek payment of the
obligations hereunder from any other party prior to enforcing its rights
hereunder against the Guarantor.

 

9



--------------------------------------------------------------------------------



 



14. Severability. If any provision of this Guaranty is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Guaranty will remain in full force and effect. Any provision of this
Guaranty held invalid or unenforceable only in part of degree will remain in
full force and effect to the extent not held invalid or unenforceable. The
parties to this Guaranty further agree to use their reasonable best efforts to
replace any such invalid or unenforceable provision with a valid and enforceable
provision that will achieve, to the fullest extent possible, the purposes and
effect of such invalid or unenforceable provision. Notwithstanding the foregoing
provisions of this Section 14 or otherwise, this Guaranty may not be enforced
without giving effect to the provisions of Section 1, Section 4 and Section 6
hereof.
15. Headings. The headings contained in this Guaranty are for convenience
purposes only and will not in any way affect the meaning or interpretation
hereof.
16. Relationship of the Parties. Each party hereto acknowledges and agrees that
(a) this Guaranty is not intended to, and does not, create any agency,
partnership, fiduciary or joint venture relationship between or among any of the
parties hereto and neither this Guaranty nor any other document or agreement
entered into by any party hereto relating to the subject matter hereof shall be
construed to suggest otherwise and (b) the obligations of the Guarantor under
this Guaranty are solely contractual in nature.
[Signature pages follow.]

 

10



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed and
delivered as of the date first written above.

            Sincerely,

ARES CORPORATE OPPORTUNITIES FUND III, L.P.
      By:   ACOF Operating Manager III, LLC, its
manager             By:   /s/ Matthew Cwiertnia         Name:   Matthew
Cwiertnia        Title:   Authorized Signatory            By:   /s/ Daniel Lukas
        Name:   Daniel Lukas        Title:   Authorized Signatory     

[signature lines continue]

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Guaranty to be executed and
delivered as of the date first written above.

            GLOBAL DEFENSE TECHNOLOGY & SYSTEMS, INC.
      By:   /s/ John Hillen         Name:   John Hillen        Title:  
President & Chief Executive Officer     

 

 